Interim Decision #1895

MierrEn or Urrrymterrr or

CALIFORNIA

In Visa Petition Proceedings
SFR—N-7711
Decided by District Director July 24,1968
A visiting geology professor of distinguished merit and ability coming to the
United States for 8 months as a regent's professor to conduct facility seminars
in a field of geology In which he possesses specialized knowledge, is coming to
perform "temporary services" within the meaning of section 101(a) (15) (H)
(i) of the Immigration and Nationality Act.

Discussion : The University of California has submitted a petition
to accord Brian H. Raker classification under section 101(a) (15) (H)
(i). The University wishes to bring the beneficiary to the United States
for a period of three months as a regent's professor to conduct faculty
seminars in geology as it particularly relates to the East African
rift system.
There are five basic requirements for approval of a petition. to accord a. beneficiary a clasiification under section 101(a) (15) (H) (i)
of the Immigration and Nationality Act. Three requirements relate to
the beneficiary and two to the services it is proposed that he perform.
As to the beneficiary, he must be :
(1) An alien having a residence in a foreign country which he has
no intention of abandoning;
(2) Of distinguished merit and ability; and
(3) Coming to the 'United States temporarily to perform services of
an exceptional nature.
As to the services, they must be :
(1) Of an exceptional nature requiring the special merit and ability
of the beneficiary; and
(2) Temporary.
Mr. Brian is presently employed as a professor of geology by the
University of East Africa, University College, Nairobi, Kenya. He
received the bachelor of science with honors degree in geology from
the University of Birmingham, Birmingham, England, on July 2,
1949. From 1949 to 1962, he was employed by the Government of
838

Interim Decision. #1895
Kenya as a geologist. During that time he participated in the Mount
Kenya Expedition during the international geophysical year. In 1962
he was the chief geologist involved in the geological survey of Kenya.
In 1963 he served as Commissioner of Mines in geology, Ministry of
Natural Resources, Government of Kenya. Mr. Brian is of distinguished merit and ability. Evidence has been presented that he has
no intention of abandoning his residence or position abroad.

Mr. Brian will provide the permanent faculty members with benefits
of his studies of the East African rift system and his experience as a
geologist and Commissioner of Mines for the Government of Kenya.
In this regard his duties may be readily distinguished from those of
the permanent faculty member. It is concluded that the &Ai& specified in the petition of the University of California require Mr. Brian's
specialized knowledge and background and are temporary within the
meaning of the applicable statute. The petition will be approved.
ORDER: It is ordered that the 'petition to classify the beneficiary
under section 101(a) (15) (H) (i) of the Immigration' and Rationality
Act be and is hereby approved.

0

839

